Citation Nr: 1727238	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-04 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post myocardial infarction from March 1, 2010.

2.  Entitlement to an initial rating in excess of 10 percent for left shoulder arthritis and tendonitis. 

3.  Entitlement to an initial compensable rating for left hip strain. 

4.  Entitlement to an initial compensable rating for degenerative arthritis of the lower back. 

5.  Entitlement to service connection for bilateral otitis externa, to include as secondary to allergic rhinitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 2009.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009, February 2010, April 2010, and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

This matter was previously remanded by the Board in October 2016.  Specifically, the Board noted the Veteran resided in China and instructed the AOJ to schedule the Veteran for VA examinations in accordance with the provisions of M21-1, Part III, Subpart iv, Chapter 3, Section A, Paragraph 1.c, for examination requests for foreign resident claimants. 

In consideration of the instructions above, it is emphasized that a remand by the Board specifically confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliances with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Nevertheless, after a thorough review of the record, the Board finds that further AOJ action is required as there has not been substantial compliance with the Board's remand directives.  In pertinent part, while it appears the AOJ attempted to schedule the Veteran for the requested VA examinations, it is apparent the AOJ did not follow the procedures for scheduling examinations for a foreign resident beneficiary.  See M21-1, Part III, Subpart iv, Chapter 3, Section A, Paragraph 1.c.  Chiefly, the record shows that the VA examinations were scheduled at a location based on the Veteran's mailing address in Washington, D.C. (when he resides in China) and there is no indication that the AOJ attempted to request a foreign examination pursuant to M21-1, Part III, Subpart iv, Chapter 3, Section A, Paragraph 1.c.  See November 2016 VA Exam Worksheet.  Therefore, as the AOJ failed to substantially comply with Board's remand directives, another remand of this matter is required.  

The Board also notes that despite receiving the returned March 2017 Supplemental Statement of the Case (SSOC), the AOJ did not attempt to resend the March 2017 SSOC.  See April 2017 Returned Mail.  Notably, it appears the AOJ made a typographical mistake and included an incorrect address on the SSOC (PO Box 965034, Pound 92489, Washington, DC 20090).  Therefore, to ensure that the Veteran received proper notice, the AOJ should resend the March 2017 SSOC to the correct address (PO Box 96503, Pound 92489, Washington, DC 20090).

Accordingly, the case is REMANDED for the following actions:

1.  Send a copy of the March 2017 SSOC to the Veteran's current/correct address.  

2.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  

3.  After all available records have been associated with the record, in compliance with the October 2016 Board remand, follow the procedures for scheduling foreign examinations under M21-1, Part III, Subpart iv, Chapter 3, Section A, Paragraph 1.c.  

4.  The Veteran should be scheduled with an appropriate examiner, who will determine the current severity of his service-connected status post myocardial infarction.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated tests and studies should be completed.  

The examiner should include a discussion of the associated symptoms, including but not limited to, dyspnea, fatigue, angina, dizziness, syncope, left ventricular dysfunction, and/or congestive heart failure if any.  If the evidence of congestive heart failure is found, the examiner is asked to discuss the frequency and severity of this condition (i.e., chronic or acute. If acute, how many times in the past year?).  The examiner is also asked to discuss the Veteran's heart workload in terms of ejection fraction and METs.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be provided. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  The Veteran should be scheduled with an appropriate examiner, who will determine the current severity of his service-connected left shoulder tendonitis and arthritis, left hip strain, and lower back degenerative arthritis.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated studies should be completed, including range of motion testing.  All findings must be fully reported.

a)  The report should address any weakened movement, excess fatigability with use, incoordination, and painful motion.  

b)  The report must also address range of motion loss specifically due to pain and any functional loss during flare-ups.  The examiner is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.

c)  Reported testing of the range of motion must include testing in both active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If such are not applicable, the examiner should state such along with an explanation. 

d)  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why. 

e)  The examiner should indicate whether there is any neurological impairment associated with the Veteran's lower back degenerative arthritis, and indicate the duration of bed rest prescribed by a physician for incapacitating episodes, if any. 

f)  The examiner should also comment on the functional impairment of the Veteran's service-connected disabilities.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6.  The Veteran should be scheduled with an appropriate examiner, who will determine the nature and etiology of any current ear disease.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

a)  What are the currently diagnosed left, right, or bilateral ear conditions?

b)  For each diagnosed condition, is it at least as likely as not (i.e., 50 percent probability or greater) that the diagnosed condition is etiologically related to service?
c)  For each diagnosed condition, is it at least as likely as not (i.e., 50 percent probability or greater) caused or aggravated by the Veteran's allergic rhinitis?

The term "aggravation" in the above context refers to a permanent worsening of the ear condition, as opposed to a temporary flare-up or increase. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

7.  The AOJ must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).

8.  The examination reports and opinions should be reviewed to ensure substantial compliance with the directives of this remand and corrective action deemed necessary should be completed.

9.  After the requested development has been completed, the RO shall review and readjudicate the claims on appeal.  If the decision is adverse to the Veteran, he and his representative shall be furnished a SSOC and provided with the opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





